Citation Nr: 0716597	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-11 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to September 
1945.  He died in January 2002, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans? Appeals 
(Board) on appeal from adverse rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to September 
1945.  He died in January 2002, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans? Appeals 
(Board) on appeal from adverse rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The Board remanded the case in April 2005 
to furnish the appellant a Statement of the Case (SOC) on the 
issue of entitlement to accrued benefits to allow her to 
perfect her appeal.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  An SOC was furnished to the appellant in January 
2006, and she perfected her appeal on that issue the same 
month.


FINDINGS OF FACT

1.  The veteran's died on January [redacted], 2002 due to non-small 
cell lung carcinoma; no other conditions were identified as 
causing or contributing to his death.

2.  At the time of the veteran's death, the following ratings 
were in effect for service-connected disability: right medial 
nerve paralysis from gunshot wound (GSW) (major), 50 percent 
disabling effective November 21, 1946; GSW, right forearm 
with fracture ulnar and radius Muscle Group VII (major), 30 
percent disabling effective July 8, 1999; bilateral hearing 
loss, 30 percent disabling effective September 29, 2000; 
right ulnar nerve palsy, 10 percent disabling effective 
December 4, 1986; and tinnitus, 10 percent disabling 
effective May 7, 1979; he had a combined 80 percent rating 
effective July 8, 1999 and a TDIU rating effective September 
29, 2000.

3.  The preponderance of the evidence establishes that the 
cause of the veteran's death, non-small cell lung carcinoma, 
was not manifested in service or within one year from his 
separation from service, and there is no competent evidence 
that the cause of his death is related to event(s) during 
active service and/or to his service-connected disabilities.

4.  A final RO rating decision dated September 2000 denied 
the veteran's claim of whether a July 1947 RO rating decision 
should be reversed or revised based upon clear and 
unmistakable error (CUE) in evaluating GSW residuals of 
Muscle Group VII.

5.  The veteran was not receiving, or entitled to receive, 
compensation for service-connected disability rated as 
totally disabling for a continuous period of at least 10 
years immediately preceding death.

6.  The veteran had no formal or informal claims pending at 
the time of his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 
1113, 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2006); VAOPGCPREC 6-2003 (Oct. 
28, 2003).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.22 (2006).

3.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. §§ 5101, 5121 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103(a) notice would also appear to require VA to advise a 
claimant of the criteria for establishing an effective date 
of award in a DIC claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 486 (2006).  

An RO letter in March 2002 that preceded the initial 
adjudications advised the appellant of the types of evidence 
and/or information necessary to substantiate her claim for 
service connection for the cause of the veteran's death and 
DIC benefits, as well as the relative duties on the part of 
herself and VA in developing the claims.  At that time, the 
RO advised the appellant to send in any additional records in 
her possession.  A March 2003 Statement of the Case (SOC) 
cited in full the provisions of 38 C.F.R. § 3.159(b)(1).  
Additional VCAA notice was provided in July 2003, to include 
a request for the appellant to provide any evidence in her 
possession concerning whether the veteran may have been 
exposed to asbestos in service.  A March 2005 letter provided 
VCAA notice on her accrued benefits claim.  Additional VCAA 
notice was sent by letters in July and September 2005.  The 
claims were subsequently readjudicated in an SOC and SSOC 
dated in January 2006.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).  

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  As the claims are denied, there is no 
prejudice to the appellant in failing to notify her of the 
criteria for establishing a disability rating or effective 
date of award.  See Dingess, 19 Vet. App. at 491.  As the law 
and not the facts are dispositive of the claims for accrued 
benefits and DIC under 38 U.S.C. § 1318, further VCAA notice 
is not required.  VAOPGCPREC 5-2004 (June 23, 2004) (VA not 
required to provide VCAA notice where there is no legal basis 
for claim or where undisputed facts render the claimant 
ineligible for the benefit sought).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service private 
and VA treatment records.  In a June 2003 Statement of 
Accredited Representation in Appeals Case, the appellant's 
representative asserted that asbestos was predominantly found 
in all forms of construction prior to the 1970s with many 
facilities, such as military hospitals, coated with asbestos.  
It was argued, therefore, that the veteran was exposed to 
asbestos in service during a hospitalization at Camp Carson.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1MR, IV, ii, 2.C.9.  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00 (Apr. 13, 
2000).

With asbestos-related claims, the Board must determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service and 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure.  M21-1MR, 
IV, ii, 2.C.9.

In this case, the record shows that the RO complied with 
these procedures.  The RO sent a letter to the appellant 
requesting details of the veteran's asbestos exposure, but no 
evidence has been received to support the allegation that the 
veteran had ever been exposed to asbestos at Camp Carson.  No 
specific documentation has been cited to support this 
assertion.  During his lifetime, the veteran had denied 
exposure to asbestos.  See Poudre Valley Hospital record 
dated December 13, 2000.  The RO was unable to substantiate 
with the National Personnel Records Center (NPRC) that the 
veteran was exposed to asbestos based upon his hospital 
admission at Camp Carson.  The duty to assist is not a 
license for a "fishing expedition" to determine that there 
might be some unspecified information which could possibly 
support a claim, and the duty is limited to specifically 
identified documents that by their description would be 
facially relevant to the claim.  See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Therefore, VA has satisfied its 
duty to assist the veteran in developing this aspect of the 
claim.

Absent any evidence showing an association between the cause 
of the veteran's death and an event in service and/or as 
proximately due to service-connected disability, there is no 
duty to obtain medical opinion in this case.  See McClendon 
v. Nicholson, 20 Vet. App. 79, 84 (2006); Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  There is no 
reasonable possibility that any further assistance to the 
appellant by VA would be capable of substantiating her 
claims.


II.  Factual Basis

The veteran served on active duty from July 1942 to September 
1945.  His enlistment examination in July 1942 showed deep 
scar formation in the left lumbar area described as 
"[s]hotgun wound in left lumbar region."  He was wounded in 
action in September 1944 with an enemy bullet to the right 
elbow.  He incurred a compound, comminuted fracture of the 
proximal extremity right radius and ulna with paralysis of 
the right median nerve.  His wounds were debrided, the 
fracture was reduced, and the right arm was casted.  In 
February 1945, he underwent neurolysis of the right median 
nerve.  His wound was described as entering the superior 
posterior third of the right forearm in mid line and exiting 
the superior ventral third of the right forearm in mid 
portion.  His residuals included weakness of the musculature 
controlled by the right median nerve and hypoesthesia of the 
lateral aspect of the palmer surface of the right hand.  He 
reported smoking in moderation.  He was admitted to Camp 
Carson Convalescent Hospital in July 1945 wherein he 
underwent reconditioning.  He was discharged from Camp Carson 
in September 1945 with the following diagnoses:

A.  Wound, perforating, severe, forearm, right, 
entrance posterior aspect, proximal extremity, 
exit anterior aspect, proximal extremity.
B.  Fracture, compound, comminuted, complete, 
proximal extremity, radius and ulna, right.
C.  Paralysis, nerve, median, right, incomplete, 
secondary to A.
D.  Limitation of motion, moderate, forearm, 
right, secondary to A and B.

An RO rating decision in October 1945 granted service 
connection for incomplete paralysis of the right median nerve 
due to GSW, and assigned an initial 30 percent evaluation 
under Diagnostic Code 3191.  The RO also granted service 
connection for GSW, perforating right forearm, proximal 
extremity with fracture, compound, comminuted, complete, 
radius and ulna, partial loss supination and pronation, and 
assigned an initial 20 percent evaluation under Diagnostic 
Code 1805.  He had a combined 40 percent rating.

VA examination in November 1946 included the veteran's report 
of a bothersome right forearm, continuous ear ringing, 
headaches, and eye trouble.  He had been unable to pick up 
things from the floor with his right hand, had great 
difficulty writing, could not type, and had limited ability 
to turn in or out his right hand.  Additionally, he had some 
increased sensitivity to the 2nd and 3rd fingers as well as 
the hypothenar eminence.  Examination resulted in diagnoses 
of incomplete paralysis of the right median nerve due to GSW, 
and cicatrix of the left subcostal area.  An x-ray 
examination of the lungs was negative. 

An RO rating decision in December 1946 increased the 
evaluation for severe residuals of paralysis of the right 
median nerve to 50 percent disabling under Diagnostic Code 
8515 effective November 21, 1946.  A 20 percent rating was 
provided for GSW perforating right forearm with healed 
compound comminuted (c.c.) fracture of ulna and radius with 
partial loss of supination and pronation Muscle Group VII 
under Diagnostic Code 5307-5213.  The veteran had a combined 
60 percent rating effective November 21, 1946.

A June 1947 hospital discharge summary showed the veteran's 
treatment for deviated nasal septrum with tinnitus aurium.  
The veteran reported that ear ringing began in service but 
worsened over the past six months.  An x-ray examination 
revealed an old fracture of the radius and ulna with 
incomplete union.

An RO rating decision dated July 8, 1947 continued the 
ratings in effect for the service-connected disabilities.  
The veteran was notified of this decision and of his 
appellate rights by letter dated July 11, 1947.  He did not 
appeal.

The veteran married the appellant in April 1957.

A March 1960 VA inpatient admission for repair of right 
inguinal hernia included chest x-ray examination findings of 
pleural thickening of the left costophrenic angle with 
several metallic shots seen in the left side of the abdomen.  
The veteran reported a history of GSW of the left flank in 
1935.  He denied current use of tobacco.

An August 1960 private hospital admission for painful right 
elbow resulted in a diagnosis of spicondylitis of the lateral 
humeral condyle in the right upper extremity.  Physical 
examination findings were significant for marked tenderness 
over the lateral humeral condyle and tenderness in the muscle 
mass on the lateral aspect of the right forearm.  A December 
1960 clinical record noted the veteran to have tobacco-
stained teeth.

In November 1976, the veteran filed a claim of service 
connection for hearing loss.  He stated that his hearing loss 
made him very nervous and interfered with his employment and 
social life.  A February 1977 private audiologist statement 
indicated that the veteran's hearing loss was, in part, due 
to damage to the nerve of hearing from exposure to noise.

VA audiology examination in June 1979 indicated an impression 
of severe sensory neural hearing loss on the left, a moderate 
to severe loss on the right, and associated constant 
tinnitus.  He was deemed a possible candidate for hearing 
aids.  The veteran had been working in the State Treasurer's 
office.  He reported his hearing handicap placed him under 
extreme pressure and adversely affected his personal life.

An RO rating decision in July 1979 granted service connection 
for bilateral hearing loss and tinnitus, and assigned 
separate 10 percent ratings effective May 7, 1979.  The 
veteran had a combined 70 percent rating effective May 7, 
1979.  A Board decision in June 1980 denied increased 
evaluations for hearing loss and tinnitus.

Private medical records next show the veteran's treatment for 
slight external otitis and impacted wax in November 1980 
noting tinnitus of unknown origin, but probably due to sound 
exposure.  A February 1981 audiology examination resulted in 
diagnoses of severe high frequency sensorineural hearing loss 
of the right ear and moderate to severe sensorineural hearing 
loss of the left ear.  A March 1981 clinical record noted the 
veteran to being under considerable pressure and tension 
since an administration change.  He had a large scar on the 
lower left chest that he attributed to a gun accident as a 
child.  An x-ray examination of the chest was reported as 
negative.  Diagnoses included osteoarthritis of the cervical 
spine, pain that did not sound anginal; past history of GSW 
to the left flank as a child; shrapnel or GSW to the right 
antecubital space during WWII; past history of prostatic 
infections; and anxiety tension state and situational stress 
problem.

In March 1981, the veteran claimed entitlement to a 100 
percent disability rating.  He indicated an inability to 
function efficiently due to his hearing loss and tinnitus.  
He also reported occasional episodes of excruciating right 
arm pain that interfered with his sleep and job performance.  
He further reported pain of the left side of his chest and 
left arm with recent x-ray evidence of arthritis in his neck 
and shoulders.  He attributed this to service as a result of 
carrying a full pack.

In an Income and Net Worth Statement received in April 1981, 
the veteran reported working as a comptroller earning 
$14,621.  He indicated having lost 145 hours due to illness. 

An April 1981 statement from the veteran's employer indicated 
that the veteran had great difficulty hearing normally during 
the day causing him stress, regularly painful headaches and 
extensive chest pains.

In May 1982, the veteran reported that he could no longer 
perform his job due to his deteriorated bilateral hearing 
loss.  He had become physically ill from the stress caused by 
his deterioration of hearing.  A May 1982 private audiologist 
recommended consideration of a right ear hearing aid that may 
relieve his tinnitus.

A June 1982 statement from the veteran's employer indicated 
that the veteran had voluntarily retired from the State 
Treasurer's Office effective April 30, 1982.  He was noted to 
have increased hearing difficulties that became a hardship to 
him. 

A July 1982 VA audiology examination diagnosed very severe 
sensorineural hearing loss in the left ear and moderate to 
severe sensorineural hearing loss in the right ear.  The 
veteran was deemed a candidate for amplification.

An RO rating decision in October 1982 denied a claim of 
entitlement to TDIU.  The veteran was provided notice of this 
decision on October 18, 1982, but he did not initiate an 
appeal.

An October 1983 hospitalization record showed that the 
veteran underwent posterior fossa craniotomy and complete 
removal of acoustic neuroma on the left complicated by left 
facial paralysis.

A December 1986 private medical record showed the veteran's 
treatment for ulnar nerve root irritation at the right elbow.  
An x-ray examination demonstrated healed mal-union of the 
proximal radius and a non-union of the proximal ulna that was 
stable with fibrous union.

VA examination in July 1987 indicated diagnoses of right 
median nerve injury and mild right tardy ulnar palsy related 
to history of GSW to the right elbow.

An RO rating decision dated in August 1987 granted service 
connection for right ulnar nerve palsy, and assigned a 10 
percent rating effective December 4, 1986.  The veteran 
continued to have a combined 70 percent rating.  

In February 1989, the veteran filed a claim for an increased 
rating as well as service connection claims for unspecified 
secondary conditions.  In a statement received in March 1989, 
he described chronic right upper extremity pain that had 
limited his ability to perform yard work and perform 
activities such as golfing.  He wore elbow covers and had 
been told there was no further available treatment for his 
condition.  He also reported being totally deaf in his left 
ear.

VA examination in November 1989 included an electromyography 
(EMG) study showing prolonged right median nerve distal motor 
and sensory latency; and sensory latency of the right ulnar 
nerve.  There was no clinical evidence of ulnar nerve 
deficit.  There was no hearing in the left ear.

An RO rating decision in December 1989 denied an increased 
rating for service- connected disability, and denied service 
connection for arthritis of the right elbow.  The veteran was 
provided notice of this decision on January 4, 1990.

The veteran next filed a claim for an increased rating in 
July 1999.  Evidence received included a January 1993 private 
audiology examination that showed mild sloping to severe 
sensorineural hearing loss in the right ear, and profound 
sensorineural hearing loss in the left ear.  An August 1996 
chest x-ray examination showed resolving infiltrate of the 
left lung.  There was an incidental finding of buckshot 
within the lower chest.

VA examination in October 1999 showed the veteran to have 
median and ulnar neuropathies of the right arm status post 
GSW wound to the right arm more severely affected in the 
median distribution that in the ulnar distribution in the 
hand.  The veteran had very limited use of his dominant right 
hand.

An RO rating decision in October 1999 increased the 
evaluation for GSW right forearm with fracture ulnar and 
radius, Muscle Group VII to 30 percent disabling effective 
July 8, 1999.  The veteran had a combined 80 percent rating, 
effective July 8, 1999.

In December 1999, the veteran raised a claim of clear and 
unmistakable error (CUE) in the RO's July 1947 rating 
decision arguing as follows:

The veteran was service connected for muscle damage 
to Group VII as a result of a gunshot wound of the 
right forearm with a compound comminuted fracture 
of the ulna and radius.  He was granted a 20% 
evaluation for moderately severe damage to a non-
dominate extremity.  This was granted in the Rating 
Decision of July 8, 1947.  It is our contention 
that this was clear and unmistakable error.

In this decision, the 1945 Rating Schedule was 
implemented, and states "a compound comminuted 
fracture, for example, with muscle damage from the 
missile, establishes severe muscle injury."  

The veteran was rated under Diagnostic Code 5307.  
This displays that a moderately severe injury to 
the dominant extremity is 30% disabling and a 
severe injury to the dominant extremity is 40% 
disabling.

The service medical records reflect that the 
veteran is right hand dominant.  Also, the veteran 
had muscle injury from a missile with two compound 
comminuted fractures.  Therefore, the veteran 
should have been rated at 40% disabling for severe 
muscle damage of the dominant extremity.  However, 
the veteran is service connected for nerve damage 
of the right arm at 50% disabling, so a 40% 
evaluation would exceed the amputation rule.  We 
then contend that the veteran should have been 
evaluated at 30% disabling for the severe muscle 
damage to a dominant hand Muscle Group VII.

The clear and unmistakable error is undoubtedly 
undebatable.  It meets all of the criterion set 
forth in Norris v. West, 11 Vet. App. 219 (1998).  
If the error had not been committed, the veteran 
would have been at a combined evaluation of 70% 
disabling since 1947.

The veteran's private medical records next show that a needle 
biopsy of a bladder tumor in January 2000 indicated a 
diagnosis of well differentiated papillary transitional cell 
carcinoma, Grade II.  

A September 2000 RO decision denied the CUE claim.  The RO 
explained that the veteran's initial disability evaluation 
was evaluated under hyphenated Diagnostic Code 5307-5213 for 
"Gunshot wound perforating right forearm with healed 
comminuted fracture of ulna and radius with partial loss of 
supination and pronation Muscle Group VII" and that the 
rating contemplated all residuals of disability shown.  The 
veteran was provided notice of this decision on September 14, 
2000, but did not initial an appeal.  

On September 29, 2000, the veteran submitted a private 
medical statement, dated September 2000, indicating his 
treatment for residual ulnar nerve dysfunction secondary to 
right elbow gunshot injury and prominent decreased hearing in 
the right ear with intermittent vertigo and deafness in the 
left ear.  The examiner opined that the disabilities in and 
of themselves were not a major impediment to return to work, 
but in combination with his age precluded any gainful return 
to employment.

In October 2000, the veteran filed a formal TDIU application 
wherein he reported last working in 1982 due to hearing loss.

VA audiology examination in November 2000 indicated that the 
veteran would have extreme difficulty in most situations due 
to his hearing loss, and may be able to perform a job 
requiring minimum conversation in a quiet environment.  VA 
examination in December 2000 included opinion that the 
veteran's limitations from his right forearm constituted a 
significant hindrance to his employability involving bi-
manual activity.  His ability to use a computer was virtually 
impossible due to an inability to pronate his hand. 

A March 2001 private medical statement indicated that the 
veteran presented in November 2000 with a left pulmonary mass 
and liver metastasis.  He had been diagnosed with non-small 
cell lung cancer, was undergoing chemotherapy, and had a poor 
prognosis.  The lung biopsy results in December 2000 
indicated a diagnosis of non-small cell carcinoma cells.  A 
liver biopsy showed moderately differentiated carcinoma.  
Additional records reported the veteran's history of smoking 
one to two packs of cigarettes a day for approximately 30 
years having quit smoking 40 years previous.  He had also 
smoked cigars and pipes.  He denied a history of exposure to 
asbestos.  He was noted to have a history of chronic 
obstructive pulmonary disease (COPD), and mild congestive 
heart failure by chest x-ray examination.  A January 2001 
computed tomography (CT) scan noted the presence of multiple 
shotgun pellets overlying the posterolateral aspect of the 
left flank.

In April 2001, the veteran submitted a statement expressing 
his frustration with his VA claims.  He stated that the RO 
had wrongly decided his CUE claim, but he decided not to 
appeal due to the lengthiness of the appellate process.  He 
reported that his right arm was almost rendered useless 
because of his war injury.

A May 2001 report of contact with the veteran indicated that 
he was not seeking service connection for lung cancer.

An RO rating decision in May 2001 increased the disability 
rating for bilateral hearing loss to 30 percent disabling 
effective September 29, 2000.  The RO also granted TDIU 
effective September 29, 2000.  At the time of this decision, 
the following ratings were in effect:  right medial nerve 
paralysis from GSW (major), 50 percent disabling effective 
November 21, 1946; GSW, right forearm with fracture ulnar and 
radius Muscle Group VII (major), 30 percent disabling 
effective July 8, 1999; bilateral hearing loss, 30 percent 
disabling effective September 29, 2000; right ulnar nerve 
palsy, 10 percent disabling effective December 4, 1986; and 
tinnitus, 10 percent disabling effective May 7, 1979.  He had 
a combined 80 percent rating effective July 8, 1999.

The RO was notified of the veteran's death in January 2002.  
The veteran's death certificate shows that he died on January 
[redacted], 2002.  His immediate cause of death was identified as non-
small cell carcinoma.  No other conditions were identified as 
causing or contributing to his death.

A January 2004 private medical statement stated that possible 
causes of the veteran's malignancy included cigarette smoking 
and asbestos exposure sometime in his lifetime noting that 
the veteran had quit smoking 40 years prior to his diagnosis 
of lung cancer.


III.  Cause of death

The appellant seeks service connection for the cause of the 
veteran's death.  She has argued that the veteran's lung 
cancer is due to his smoking of cigarettes that started in 
service and stopped 40 years prior to his death.  She has 
submitted a statement written by the veteran during his 
lifetime indicating that the military encouraged the smoking 
of cigarettes by providing them in rations.  She notes that 
the veteran had also been treated for bladder cancer that his 
urologist stated was prevalent among smokers.  She has also 
highlighted x-ray examination results showing retained 
metallic fragments in his left flank area.

The appellant's representative has asserted that the cause of 
the veteran's death was due to asbestos exposure in service.  
The representative has stated that asbestos was predominantly 
found in all forms of construction prior to the 1970s with 
many facilities, such as military hospitals, coated with 
asbestos.  It was argued, therefore, that the veteran was 
exposed to asbestos in service during a hospitalization at 
Camp Carson.  No documentation supporting these assertions 
has been provided.

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002).  The VA regulation 
implementing the cause of death statute, 38 C.F.R. § 3.312, 
reads as follows:

 (a) General.  The death of a veteran will be 
considered as having been due to a service-
connected disability when the evidence 
establishes that such disability was either 
the principal or a contributory cause of 
death.  The issue involved will be determined 
by exercise of sound judgment, without 
recourse to speculation, after a careful 
analysis has been made of all the facts and 
circumstances surrounding the death of the 
veteran, including, particularly, autopsy 
reports.

 (b) Principal cause of death.  The service-
connected disability will be considered as the 
principal (primary) cause of death when such 
disability, singly or jointly with some other 
condition, was the immediate or underlying 
cause of death or was etiologically related 
thereto.

 (c) Contributory cause of death.  (1) 
Contributory cause of death is inherently one 
not related to the principal cause.  In 
determining whether the service-connected 
disability contributed to death, it must be 
shown that it contributed substantially or 
materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to 
show that it causally shared in producing 
death, but rather it must be shown that there 
was a causal connection.

(2) Generally, minor service-connected 
disabilities, particularly those of a static 
nature or not materially affecting a vital 
organ, would not be held to have contributed 
to death primarily due to unrelated 
disability.  In the same category there would 
be included service-connected disease or 
injuries of any evaluation (even though 100 
percent disabling) but of a quiescent or 
static nature involving muscular or skeletal 
functions and not materially affecting other 
vital body functions.

(3) Service-connected diseases or injuries 
involving active processes affecting vital 
organs should receive careful consideration as 
a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of 
whether there were debilitating effects and 
general impairment of health to an extent that 
would render the person materially less 
capable of resisting the effects of other 
disease or injury primarily causing death.  
Where the service-connected condition affects 
vital organs as distinguished from muscular or 
skeletal functions and is evaluated as 100 
percent disabling, debilitation may be 
assumed.

(4) There are primary causes of death which by 
their very nature are so overwhelming that 
eventual death can be anticipated irrespective 
of coexisting conditions, but, even in such 
cases, there is for consideration whether 
there may be a reasonable basis for holding 
that a service-connected condition was of such 
severity as to have a material influence in 
accelerating death.  In this situation, 
however, it would not be reasonable to hold 
that a service-connected condition accelerated 
death unless such condition affected a vital 
organ and was of itself a progressive or 
debilitating nature.

Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service, or if preexisting 
such service, was aggravated therein.  38 C.F.R. § 3.303(a) 
(2006).  See 38 U.S.C.A. § 1110 (West 2002).  Certain chronic 
diseases, such as a malignant tumor, which manifest to a 
degree of 10 percent or more within one year from separation 
from active service may be service connected even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2006).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a) (2006).  Where a service-
connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Notably, VA 
amended 38 C.F.R. § 3.310, effective October 10, 2006, to add 
an additional section to incorporate the holding in Allen.  
71 Fed. Reg. 52744, 52746 (September 7, 2006) (codified at 
38 C.F.R. § 3.310(b)).  Absent a causal relationship, this 
new provision does not apply.

Service connection is prohibited for a death or disability 
"on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  38 U.S.C.A. § 1103(a) (West 
2002); 38 C.F.R. § 3.300 (2006).  This prohibition extends to 
disability or death secondary to a service-connected 
disability that caused the veteran to use tobacco products 
during service, unless the disability or death arose during 
service or during an applicable presumptive period.  
38 C.F.R. § 3.300(b)(1), (2) (2006).  However, the provisions 
of 38 U.S.C.A. § 1103(a) and 38 C.F.R. § 3.300 do not 
prohibit a finding of secondary service connection for a 
disability related to the veteran's use of tobacco products 
after service, where that disability is proximately due to a 
service- connected disability that is not service connected 
on the basis of being attributable to the use of tobacco 
products in service.  VAOPGCPREC 6-2003 (Oct. 28, 2003).

Pursuant to VAOPGCPREC 6-2003, the questions that 
adjudicators must resolve with regard to a claim for service 
connection for tobacco-related disability alleged to be 
secondary to a disability not service connected on the basis 
of being attributable to the veteran's use of tobacco service 
are (1) whether the service- connected disability caused the 
veteran to use tobacco products after service; (2) if so, 
whether the use of tobacco products as a result of service-
connected disability was a substantial factor in causing a 
secondary disability; and (3) whether the secondary 
disability would not have occurred but for the use of tobacco 
products caused by the service-connected disability.  The 
secondary disability may be considered as a possible basis 
for service connection of the veteran's death, applying the 
rules generally applicable in determining eligibility for DIC 
compensation.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1MR, IV, ii, 
2.C.9.  An asbestos-related disease can develop from brief 
exposure to asbestos.  Id. 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims for compensation benefits, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

The veteran died on January [redacted], 2002 due to non small cell 
carcinoma of the lung.  The appellant does not dispute the 
ultimate cause of the veteran's death nor the fact that the 
veteran's lung cancer first manifested many years after 
service.  Rather, she argues that the veteran's lung cancer 
may be due to tobacco use encouraged by the military and/or 
exposure to asbestos in service.  The veteran's service 
medical records included a notation that he smoked in 
moderation.  His use of tobacco products in service cannot 
form the basis of entitlement to DIC compensation.  
38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300 (2006).  
There is no competent evidence that service-connected 
disability caused the veteran to use tobacco products after 
service.  Furthermore, there is neither competent evidence 
that the veteran was exposed to asbestos in service nor 
competent evidence that the cause of the veteran's death is 
causally related to any other event during service.

The appellant has also referred to x-ray findings that the 
veteran had buckshot within the left lower chest area.  The 
veteran's enlistment examination in July 1942 showed deep 
scar formation in the left lumbar area described as 
"[s]hotgun wound in left lumbar region."  These residual 
metallic fragments are unrelated to gunshot wounds incurred 
by the veteran in service, nor is there any indication that 
the residual metallic fragments were related to the veteran's 
death.  Furthermore, there is no competent evidence showing 
that the veteran's service-connected GSW muscle and 
neurologic injury to the right upper extremity, bilateral 
hearing loss and/or tinnitus contributed to cause, or hasten, 
his death.  Here, the veteran's lung cancer with metastasis 
clearly was an overwhelming primary cause of his death.  His 
service-connected disabilities did not affect a vital organ 
and were not, in and of themselves, of a progressive or 
debilitating nature.  As such, it would not be generally 
reasonable to hold that service-connected disabilities 
materially influenced the veteran's death.  See 38 C.F.R. § 
3.312 (c)(4) (2006).

The appellant's diagnosis, opinion and theory of causation in 
this case, as well as those expressed by the appellant's 
representative and the veteran during his lifetime, hold no 
probative value as lay persons are not deemed competent to 
render opinions involving medical causation and etiology, 
particularly the cause of death.  Barfield v. Brown, 5 Vet. 
App. 8 (1993) (a lay person is not competent to opine as to 
medical cause of death).  The opinion offered by the 
veteran's treating physician that his lung cancer may be due 
to exposure to smoking and/or asbestos exposure holds no 
probative value in this case as it does not attribute the 
cause of the veteran's death to an in-service event subject 
to providing the basis for service connection; there is no 
competent evidence that the veteran was exposed to asbestos 
and service connection is precluded due to disability caused 
by in service smoking.

In summary, the Board finds by a preponderance of the 
evidence that the cause of the veteran's death, non-small 
cell lung carcinoma, was not manifested in service or within 
one year from his separation from service, and there is no 
competent evidence showing that the cause of his death is 
related to an event(s) during active service or to his 
service-connected disabilities.  The Board has given 
consideration of the opinion by the appellant, but finds that 
her lay opinion in and of itself in not competent to 
establish the necessary nexus in this case.  Barfield, 5 Vet. 
App. 8 (1993).  The claim for service connection for the 
cause of the veteran's death, therefore, must be denied.  The 
benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107(b) (West 2002).  See Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule 
does not apply when preponderance of the evidence is against 
a claim).

IV.  DIC under 38 U.S.C. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service connected, even though the 
veteran died of nonservice-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty, 
and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
(POW) who died after September 30, 1999.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006). 

At the time of his death, the veteran's service-connected 
disabilities were rated as follows: right medial nerve 
paralysis from GSW (major), 50 percent disabling effective 
November 21, 1946; GSW, right forearm with fracture ulnar 
and radius Muscle Group VII (major), 30 percent disabling 
effective July 8, 1999; bilateral hearing loss, 30 percent 
disabling effective September 29, 2000; right ulnar nerve 
palsy, 10 percent disabling effective December 4, 1986; and 
tinnitus, 10 percent disabling effective May 7, 1979.  He 
had a combined 80 percent rating effective July 8, 1999.  An 
award of TDIU was in effect since September 29, 2000.  
Service connection was not in effect for any other 
disabilities during the veteran's lifetime.  As such, the 
appellant does not meet the criteria for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.

The Board has no legal authority to award benefits not 
specifically authorized by Congress, and is obligated to 
decide cases based on the evidence before it.  See Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board 
is bound by the law and is without authority to grant 
benefits on an equitable basis).  The appellant's claim for 
benefits under 38 U.S.C.A. § 1318 was filed in January 2002.  
The case, therefore, is controlled by the current provisions 
of 38 C.F.R. § 3.22 that restricts DIC benefits to cases 
where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation from VA for a period of time 
required by 38 U.S.C.A. § 1318 or would have established 
such right but for CUE in the adjudication of a claim or 
claims.  38 C.F.R. § 3.22 (2006); 65 Fed. Reg. 3388 (Jan. 
21, 2000).  This amendment excludes the theory of 
"hypothetical entitlement" for establishing DIC benefits.  
Id.  See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).

The appellant argues entitlement to DIC under 38 U.S.C. 
§ 1318 on the basis that the veteran had been totally 
disabled due to service connected disability for the 10-year 
period preceding his death.  She argues that the RO 
committed CUE in its rating determination in July 1947 by 
not evaluating the missile injury to Muscle Group VII as 
severe.  The veteran, via his representative, raised the 
same arguments in a December 1999 pleading.  A September 
2000 RO decision denied the CUE claim and provided the 
veteran notice of the decision on September 14, 2000, but 
the veteran did not initial an appeal.  That decision is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).  Claims for DIC benefits 
under 38 U.S.C.A. § 1318 are to be adjudicated with specific 
regard given to decisions made during the veteran's 
lifetime.  

Assuming arguendo the CUE claim may be relitigated by the 
appellant, a finding of CUE would not entitle the appellant 
to DIC benefits under 38 U.S.C.A. § 1318.  Had a 30 percent 
rating for injury to Muscle Group VII been assigned, the 
veteran still would have had a combined rating of less than 
100 percent under the provisions of 38 C.F.R. § 4.125.  For 
instance, a 30 percent rating had been assigned for 




Muscle Group VII at the time of his death and his service-
connected disabilities combined to an 80 percent schedular 
rating.  The veteran was gainfully employed up until 1982, 
and a TDIU rating would not have been warranted.  

The RO did adjudicate and deny a claim for TDIU in October 
1982, and the veteran did not appeal this decision.  The 
decision is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1982).  The appellant has argued 
that the veteran had been permanently disabled since May 1982 
due to his hearing loss disability.  She also argues that the 
veteran had not been advised of his right to TDIU benefits, 
and had not been provided proper VA examinations during his 
lifetime to evaluate the severity of his service-connected 
disabilities.  A mere broad allegation of a failure to follow 
the regulations, or the failure to give due process, or any 
other general unspecific error is insufficient to allege a 
CUE claim.  Mindenhall v. Brown, 7 Vet. App. 271, 275, citing 
Fugo v. Brown, 6 Vet. App. at 44 (1993).  Additionally, a 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Id.  The appellant has not 
pleaded with any specificity any claim of CUE with the 
October 1982 rating decision or any subsequent RO rating 
decision.  The Board cannot engage in an evaluation of the 
veteran's "hypothetical entitlement" for establishing DIC 
benefits.  38 C.F.R. § 3.22 (2006).  Accordingly, the Board 
finds no basis for the appellant's entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318.


V.  Accrued benefits

In August 2002, the appellant submitted a letter from the 
veteran addressed to the DAV dated November 29, 2001.  She 
had found the letter among the veteran's files.  The veteran 
informed the DAV that physicians indicated he showed evidence 
of chronic lung disease that was more than likely caused by 
smoking since he was not 




exposed to other hazardous conditions.  He reported being a 
heavy smoker in service that had been encouraged by the 
military by being included in regular rations.  He requested 
his representative to file an addendum to his pending VA 
claim.  The appellant stated that the veteran never received 
a response from either the DAV or VA.

Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled, on the basis of evidence in the file at the date of 
death (accrued benefits) and due and unpaid for a period of 
not more than two years prior to death, may be paid to 
certain parties.  38 U.S.C.A. § 5121(a) (West 2002); 
38 C.F.R. § 3.1000(a) (2006).  [A revision to the law 
regarding accrued benefits claims, enacted by Congress and 
signed by the President as the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104, on December 16, 2003, amends 
38 U.S.C.A. § 5121(a) by repealing the two-year limit on 
accrued benefits so that a veteran's survivor may receive the 
full amount of award for accrued benefits; however, this 
revision relates only to cases where the veteran's death 
occurred on or after the date of enactment, December 16, 
2003, and does not affect cases involving deaths prior to 
that date, as here.]  Applications for accrued benefits must 
be filed within one year after the date of death.  
38 U.S.C.A. § 5121(c) (West 2002).

The provisions of 38 U.S.C.A. § 5121 must be read in 
conjunction with 38 U.S.C.A. § 5101(a) that states that a 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  In 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit 




noted that this conclusion comported with the decision in 
Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), which 
stated that a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application.  Id. at 
1300.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  The regulations 
provide that once a formal claim for compensation has been 
allowed, the date of outpatient or hospital examination at a 
VA or uniformed services hospital will be accepted at the 
date of receipt of a claim.  38 C.F.R. § 3.157 (2006).

The veteran's letter written to his representative inquiring 
about filing a service connection claim for lung cancer was 
not received by VA prior to his death.  Thus, a claim was 
never filed with VA to constitute a claim for service-
connected benefits.  Notably, an RO contact with the veteran 
in May 2001 recorded his desire not to seek a service 
connection claim for lung cancer.  The Board, upon review of 
the entire evidentiary record, finds no unadjudicated formal 
or informal claims pending at the time of the veteran's 
death.  See generally Roberson v. Principi, 251 F.3d 1378, 
1384 (2001); 38 C.F.R. § 3.155 (a) (2006).  Thus, the 
appellant has no 


claim upon which to derive her own application.  According, 
the criteria for entitlement to accrued benefits must be 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under the provisions of 38 U.S.C. § 1318 
is denied.

Entitlement to accrued benefits is denied.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


